Exhibit 10.6

EXECUTION VERSION

TRADEMARK SECURITY AGREEMENT

This Trademark Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Trademark Security
Agreement”) dated May 12, 2011 is made by the Persons listed on the signature
pages hereto (each, a “Grantor” and, collectively, the “Grantors”) in favor of
Morgan Stanley Senior Funding, Inc., as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, SENSATA TECHNOLOGIES B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware
limited liability company, and SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, have entered
into a Credit Agreement dated as of May 12, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) with the Lenders party thereto and MORGAN STANLEY SENIOR FUNDING,
INC., as administrative agent.

WHEREAS, as a condition precedent to (i) the making of the Loans, (ii) the
issuance of Letters of Credit by the Lenders under the Credit Agreement,
(iii) the Bilateral Obligations provided by the Bilateral Providers from time to
time and (iv) the entry into Secured Hedge Agreements by the Hedge Banks from
time to time, each Grantor has executed and delivered that certain Domestic
Security Agreement dated as of May 12, 2011 made by the Grantors to the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”). Terms defined in the
Security Agreement and not otherwise defined herein are used herein as defined
in the Security Agreement. Terms defined in the Credit Agreement and not
otherwise defined herein or in the Security Agreement are used herein as defined
in the Credit Agreement.

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Trademarks constituting Material
Intellectual Property Collateral of the Grantors, and have agreed as a condition
thereof to execute this Trademark Security Agreement for recording with the U.S.
Patent and Trademark Office.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in such
Grantor’s right, title and interest in and to the following (all of the
following items or types of property being herein collectively referred to as
the “Trademark Collateral”), whether now owned or hereafter acquired or arising:

(i) each Trademark constituting Material Intellectual Property Collateral owned
by the Grantor (including, without limitation, each Trademark registration and
application therefor, referred to in Schedule 1 hereto, and all of the goodwill
symbolized by, each Trademark);

(ii) all registrations and applications for registration for any of the
foregoing, together with all renewals thereof;



--------------------------------------------------------------------------------

(iii) all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

(iv) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing, including, without
limitation, all proceeds of any and all claims for damages and injunctive relief
for past, present and future infringement, dilution, misappropriation,
violation, misuse or breach with respect to any of the foregoing, with the
right, but not the obligation, to sue for and collect, or otherwise recover,
such damages.

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Trademark Security Agreement.

Section 3. Execution in Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

Section 4. Grants, Rights and Remedies. This Trademark Security Agreement has
been executed and delivered by the Grantors for the purpose of recording the
grant of security interest herein with the U.S. Patent and Trademark Office. The
security interest granted hereby has been granted to the Collateral Agent in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof and does not modify its terms or conditions or create any
additional rights or obligations for any party thereto or hereto. The Security
Agreement (and all rights and remedies of the Collateral Agent thereunder) shall
remain in full force and effect in accordance with its terms.

Section 5. Governing Law. This Trademark Security Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

SENSATA TECHNOLOGIES FINANCE COMPANY, LLC By:   /s/ Jeffrey Cote   Name: Jeffrey
Cote   Title: Chief Financial Officer

 

Trademark Security Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES, INC. By:   /s/ Jeffrey Cote   Name: Jeffrey Cote   Title:
Chief Financial Officer

 

Trademark Security Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES MASSACHUSETTS, INC. By:   /s/ Jeffrey Cote   Name: Jeffrey
Cote   Title: Chief Financial Officer

 

Trademark Security Agreement



--------------------------------------------------------------------------------

Schedule 1

to Trademark

Security Agreement

[NAME OF GRANTOR]

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

   REG. NO.    REG. DATE

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

   REG. NO.    REG. DATE

 

2